DETAILED ACTION
This Office action is in response to the Application filed on September 4, 2020, which claims benefit of U.S. Provisional Application No. 62/897494, filed on September 9, 2019, and U.S. Provisional Application No. 62/895902, filed on September 4, 2019. An action on the merits follows. Claims 1-20 are pending on the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 4-5, 8, 11, 15, and 20 are objected to because of the following informalities: 
line 2 of claim 4 recites “CPU” and “GPU”. However, the acronyms CPU and GPU are undefined in the claims. To clarify that the acronyms mean central processing unit and graphical processing unit, respectively, examiner suggests amending “one CPU and at least one GPU” in line 2 of the claim to “one central processing unit (CPU) and at least one graphical processing unit (GPU)”
line 1 of claim 5 recites “UAV”. However, the acronym UAV is undefined in the claims. To clarify that the acronym means unmanned aerial vehicle, examiner suggests amending “a UAV” in line 1 of the claim to “An unmanned aerial vehicle (UAV)”
line 3 of claim 8 recites “NIR”. However, the acronym NIR is undefined in the claims. To clarify that the acronym near infrared, examiner suggests amending “NIR spectrum” in line 3 of the claim to “near infrared (NIR) spectrum”
line 1 of claim 11 recites “UAVs”. However, the acronym UAV is undefined in the claims. To clarify that the acronym means unmanned aerial vehicle, examiner suggests amending “multiple UAVs” in line 1 of the claim to “multiple unmanned aerial vehicles (UAVs)”
line 3 of claim 15 recites “UAV”. However, the acronym UAV is undefined in the claims. To clarify that the acronym means unmanned aerial vehicle, examiner suggests amending “a UAV” in line 3 of the claim to “An unmanned aerial vehicle (UAV)”
line 12 of claim 15 recites “NIR”. However, the acronym NIR is undefined in the claims. To clarify that the acronym near infrared, examiner suggests amending “NIR spectrum” in line 12 of the claim to “near infrared (NIR) spectrum”
line 2 of claim 20 recites “a DVI, NDVI, GDVI, and soil adjusted NDVI index”. However, the acronyms DVI, NDVI, and GDVI, are undefined in the claims. To clarify that the acronyms mean difference vegetation index, normalized difference vegetation index, and generalized difference vegetation index, respectively, examiner suggests amending “a DVI, NDVI, GDVI, and soil adjusted NDVI index” in line 2 of the claim to “a difference vegetation index (DVI), normalized difference vegetation index (NDVI), generalized difference vegetation index (GDVI), and soil adjusted NDVI index”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “system for surveying”, “device executing”, “UAV configured to execute”, and “system is configured to… trigger”, in claim 5.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For example, Fig. 1-2 and Par. [0036-37, 43, 51, 60-61, 128-129] describe a programmed computing device or computer, including for example software, hardware, or a combination of hardware and software, capable of performing the described functionality.  
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein each image has georeferenced metadata associated with it” in line 6 of the claim. However, the examiner cannot clearly ascertain if the claimed “image” recited in line 6 of the claim encompasses embodiments corresponding to the claimed “base set of survey images” previously recited in line 2 of the claim, or if the claimed “image” recited in line 6 of the claim encompasses embodiments corresponding to the claimed “base set of images” previously recited in line 5 of the claim, or any combination thereof, which renders the claim indefinite. 
Claim 1 further recites the limitation “for each image” in line 9 of the claim. However, the examiner cannot clearly ascertain if the claimed “image” recited in line 9 of the claim encompasses embodiments corresponding to the claimed “base set of survey images” previously recited in line 2 of the claim, or if the claimed “image” recited in line 9 of the claim encompasses embodiments corresponding to the claimed “base set of images” previously recited in line 5 of the claim, or any combination thereof, which further renders the claim indefinite. 
Claim 1 further recites the limitation “an image is considered a neighbor with another image only if a sufficient number of inliers exists between the images” in lines 10-11 of the claim. However, the claimed term “inliers” is not defined in any of the claims, which further renders the claim indefinite.
Par. [0111] of the specification of the instant application indicates “a potential neighbor is considered a neighbor by the systems and methods herein only if there exist more than 5 matching data points, classified as inliers, in the relevant overlapping region…of the two images”.
Therefore, for examination purposes the examiner has interpreted the claimed “an image is considered a neighbor with another image only if a sufficient number of inliers exists between the images” in lines 10-11 of the claim as “an image is considered a neighbor with another image only if a sufficient number of inliers exists between the images, wherein the inliers are defined as matching data points in relevant overlapping regions of the images”.
Claim 1 further recites the limitation “the images” in line 11 of the claim. However, the examiner cannot clearly ascertain if the claimed “images” recited in line 11 of the claim encompasses embodiments corresponding to the claimed “base set of survey images” previously recited in line 2 of the claim, or if the claimed “images” recited in line 11 of the claim encompasses embodiments corresponding to the claimed “base set of images” previously recited in line 5 of the claim, or any combination thereof, which further renders the claim indefinite. 
Claim 1 further recites the limitation “determine.. homographies” in line 13 of the claim. However, the claimed term “homographies” is not defined in any of the claims, which further renders the claim indefinite.
Par. [0109-111] of the specification of the instant application indicates “instructions that implements an image processing technique to stitch the images into an orthomosaic… the technique includes one or more steps 1110 to initially find homography transformations for each image in a set of images… initial homography calculations may be determined in any suitable manner sufficient to provide the desired functionality described herein… potential image neighbors may be utilized by the systems and methods described herein to generate initial homography calculations. For example, with reference to FIG. 13, in one or more embodiments, the transformation of picture i with respect to its potential neighbor picture j may be given by the homography matrix calculation”.
Therefore, for examination purposes the examiner has interpreted the claimed “determine.. homographies in relation to the root image for each of the remaining images” in lines 13-14 of the claim as “determine.. homographies in relation to the root image for each of the remaining images, wherein the homographies are based on finding homography transformations for each image in a set of images by using a homography matrix calculation”.
Claim 1 further recites the limitation “the remaining images” in line 14 of the claim. However, the examiner cannot clearly ascertain if the claimed “images” recited in line 14 of the claim encompasses embodiments corresponding to the claimed “base set of survey images” previously recited in line 2 of the claim, or if the claimed “images” recited in line 14 of the claim encompasses embodiments corresponding to the claimed “base set of images” previously recited in line 5 of the claim, or any combination thereof, which further renders the claim indefinite. 
Claim 1 further recites the limitation “the orthomosaic pixel in question” in line 26 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
Claims 2-4 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 3 recites the limitation “the distance of an image pixel from the image center is calculated using the Euclidean distance formula and the Euclidean coordinates of the image pixel location and Euclidean coordinates of the location of the pixel located at the optical axis of the image” in lines 1-4 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. Additionally, the examiner cannot clearly ascertain if the claimed “an image” and “the image” recited in lines 1-4 of the claim encompasses embodiments corresponding to any of the claimed “image” and “images” previously recited in claim 1, or not, which further renders the claim indefinite. 
Claim 5 recites the limitation “a characteristic distance between each image” in lines 12-13 of the claim. However, the examiner cannot clearly ascertain if the claimed “image” recited in lines 12-13 of the claim encompasses embodiments corresponding to the claimed “static images” previously recited in lines 11-12 of the claim, or not, which renders the claim indefinite. 
Claim 5 further recites the limitation “an endpoint condition” in line 13 of the claim. However, the claimed “endpoint condition” is not defined in any of the claims, which further renders the claim indefinite.
Claims 6-10 are rejected by virtue of being dependent upon rejected base claim 5.
Claim 6 recites the limitation “an endpoint location” in line 2 of the claim. However, the claimed “endpoint location” is not defined in any of the claims, which further the claim indefinite.
Claim 7 recites the limitation  “an endpoint location” in line 12 of the claim. However, the examiner cannot clearly ascertain if the claimed “endpoint location” recited in lines 12 of the claim encompasses embodiments corresponding to the claimed “endpoint location” previously recited in line 13 of claim 5, or not, which renders the claim indefinite. 
Claim 8 recites the limitation “the green spectrum and a portion of the NIR spectrum” in lines 2-3 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. Additionally, the claimed “green spectrum” and “NIR spectrum” terms recited in line 3 of the claim are not defined in any of the claims, which further renders the claim indefinite.
Claim 9 recites the limitation “the spectrum” in line 5 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. Additionally, the examiner cannot clearly ascertain if the claimed “the spectrum” recited in line 5 of the claim encompasses embodiments corresponding to any of the claimed “green spectrum” and “NIR spectrum” previously recited in lines 2-3 claim 8, or not, which further renders the claim indefinite.
Claim 10 recites the limitation “the spectrum” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. Additionally, the examiner cannot clearly ascertain if the claimed “the spectrum” recited in line 2 of the claim encompasses embodiments corresponding to any of the claimed “green spectrum” and “NIR spectrum” previously recited in lines 2-3 claim 8, or not, which further renders the claim indefinite.
Claim 11 recites the limitation “the number of complementary sub-plans” in lines 14-15 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. Additionally, the claimed “complementary sub-plans”, “complementary survey mission sub-plans”, and “complementary” terms recited in line 14-22 of the claim are not defined in any of the claims, which further renders the claim indefinite.
Claim 11 further recites the limitation “the ordered subsets” in line 24 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
Claims 12-14 are rejected by virtue of being dependent upon rejected base claim 11.
Claim 12 recites the limitation “the maximum authorized flight time for the UAV” and “the performance of the battery” in lines 2-4 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. Additionally, the claimed “maximum authorized flight time”, “performance of the battery”, and “safety factor” terms recited in line 2-4 of the claim are not defined in any of the claims, which further renders the claim indefinite.
Claim 14 recites the limitation “the entire area” in lines 2-3 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. Additionally, the examiner cannot clearly ascertain if the claimed “complementary subsets of flight path waypoints comprise subsets” recited in lines 2-3 of the claim encompasses embodiments corresponding to the claimed “ordered subsets” previously recited in lines 23-24 of claim 11, or not, which further renders the claim indefinite.
Claim 15 recites the limitation “an endpoint condition” in line 10 of the claim. However, the claimed “endpoint condition” is not defined in any of the claims, which renders the claim indefinite.
Claim 15 further recites the limitation “the blue spectrum, green spectrum and NIR spectrum” in line 12 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. Additionally, the claimed “green spectrum”, “blue spectrum”, and “NIR spectrum” terms recited in line 12 of the claim are not defined in any of the claims, which further renders the claim indefinite.
Claim 15 further recites the limitation “pixel information from the orthomosaic” in lines 16-17 of the claim. However, the claimed “pixel information” term recited in line 17 of the claim is not defined in any of the claims, which further renders the claim indefinite.
Claims 16-20 are rejected by virtue of being dependent upon rejected base claim 15.
Claim 17 recites the limitation “an image is considered a neighbor with another image only if a sufficient number of inliers exists between the images” in lines 4-5 of the claim. However, the claimed term “inliers” is not defined in any of the claims, which further renders the claim indefinite.
Par. [0111] of the specification of the instant application indicates “a potential neighbor is considered a neighbor by the systems and methods herein only if there exist more than 5 matching data points, classified as inliers, in the relevant overlapping region…of the two images”.
Therefore, for examination purposes the examiner has interpreted the claimed “an image is considered a neighbor with another image only if a sufficient number of inliers exists between the images” in lines 4-5 of the claim as “an image is considered a neighbor with another image only if a sufficient number of inliers exists between the images, wherein the inliers are defined as matching data points in relevant overlapping regions of the images”.
Claim 17 further recites the limitation “determine.. homographies” in line 7 of the claim. However, the claimed term “homographies” is not defined in any of the claims, which further renders the claim indefinite.
Par. [0109-111] of the specification of the instant application indicates “instructions that implements an image processing technique to stitch the images into an orthomosaic… the technique includes one or more steps 1110 to initially find homography transformations for each image in a set of images… initial homography calculations may be determined in any suitable manner sufficient to provide the desired functionality described herein… potential image neighbors may be utilized by the systems and methods described herein to generate initial homography calculations. For example, with reference to FIG. 13, in one or more embodiments, the transformation of picture i with respect to its potential neighbor picture j may be given by the homography matrix calculation”.
Therefore, for examination purposes the examiner has interpreted the claimed “determine.. homographies in relation to the root image for each of the remaining images” in lines 7-8 of the claim as “determine.. homographies in relation to the root image for each of the remaining images, wherein the homographies are based on finding homography transformations for each image in a set of images by using a homography matrix calculation”.
Claim 17 further recites the limitation “the orthomosaic pixel” in line 15 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
Claim 17 further recites the limitation “the orthomosaic pixel in question” in line 21 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. Additionally, the examiner cannot clearly ascertain if the claimed “the orthomosaic pixel” recited in line 21 of the claim encompasses embodiments corresponding to the claimed “orthomosaic pixel” previously recited in claim 17, or not, which further renders the claim indefinite. 
Claims 18-20 are rejected by virtue of being dependent upon rejected base claim 17.
Claim 18 recites the limitation “the green spectrum, red spectrum and NIR spectrum” in line 9 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. Additionally, the claimed “green spectrum”, “red spectrum”, and “NIR spectrum” terms recited in line 9 of the claim are not defined in any of the claims, which further renders the claim indefinite.
Claim 19 recites the limitation “the spectrum” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. Additionally, the examiner cannot clearly ascertain if the claimed “the spectrum” recited in line 3 of the claim encompasses embodiments corresponding to any the claimed “green spectrum”, “red spectrum”, and “NIR spectrum” terms previously recited in line 9 of claim 18, or not, which further renders the claim indefinite.
Claim 20 recites the limitation “soil adjusted NDVI index” in line 2 of the claim. However, the claimed “soil adjusted NDVI index” is not defined in any of the claims, which renders the claim indefinite.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in PTO-892 and not relied upon is considered pertinent to applicant’s disclosure. In particular, references JP 2022066907 A, 20200098130 A1, US 20180350054 A1, US 20210034075 A1, 20160229555 A1, US 20170248969 A1, US 20140267390 A1, US 20120170842 A1, for example, teach a similar concept as the one recited in independent claims 5, 11, and 15, respectively.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668